Citation Nr: 1016232	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for back disorder, 
claimed as back pain.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to July 
2007.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

The  Veteran's representative in March 2010 raised the issue 
of clear and unmistakable error in the RO's March 2008 
decision regarding evaluation of bilateral knee disability-
charging that the RO erred by not applying a bilateral factor 
to the assigned evaluation.  This matter has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for back pain and 
tinnitus.  Compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With respect to the claim for a back disorder, service 
treatment records show complaints of back pain and joint 
pain/stiffness in February 2005.  In May 2007, he denied 
arthralgias - musculoskeletal symptoms.  In August 2007, he 
reported recurrent back pain during VA treatment.

In view of the report of recurrent back pain both in service 
and following service discharge, an examination is necessary 
to ascertain whether there is a back disability attributable 
to disease or injury incurred in service.

With respect to the claim for tinnitus, service treatment 
records show no complaints or findings for tinnitus and, in 
January 2003, the Veteran specifically denied ringing in the 
ears.  However, in September 2003, he was assessed with 
eustachian tube dysfunction.  Additionally, a treatment note 
dated February 2005 reflects that he had exposure to loud 
noise and that he wore ear plugs.  

An August 2005 Occupational Health Examination indicated that 
the Veteran's workplace was responsible for minor routine 
aircraft maintenance between flights; it was noted that he 
was enrolled in a Hearing Conservation Program and provided 
ear plugs along with US Safety Muffs to protect from noise.  
Hearing Conservation Data records are silent for tinnitus, 
but reflect steady noise exposure and use of personal hearing 
protection to include hand formed earplug and triple flange. 

In an August 2007 statement, the Veteran reported that he 
worked on the flight line and around aircraft and ground 
equipment.  He stated that he had a "tone in my ears that is 
very high pitched and constant."  Post service VA treatment 
records dated August 2007 to May 2008 are silent for 
complaints or findings for tinnitus.

On review of the record, the Board finds that remand is 
necessary for an examination and medical opinion.  Of note, 
the Veteran is competent to report a high pitch sound in his 
ears; however, a medical examination and opinion is needed to 
ascertain whether tinnitus related to service, to include due 
to noise exposure or eustachian tube dysfunction.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Boise VA Medical Center for the period 
from October 2008 to the present.

2.  Schedule the Veteran for an 
examination to ascertain whether there is 
any current abnormal back pathology 
related to service.  All indicated tests 
and studies should be performed.  All 
abnormal back pathology should be 
identified in the report of examination.  
The claims folder must be available for 
review.  

The examiner should opine on whether any 
currently-found abnormal back pathology is 
likely, as likely as not, or unlikely 
related to service.  A complete rationale 
for all opinions is required.

3.  Schedule the Veteran for an 
examination to ascertain whether tinnitus 
is present and, if yes, whether tinnitus 
is related to service, to include noise 
exposure and/or eustachian tube 
dysfunction.  All indicated tests and 
studies should be performed.  The claims 
folder must be available for review.  

If tinnitus is found, the examiner should 
opine on whether tinnitus is likely, as 
likely as not, or unlikely related to 
service.  A complete rationale for all 
opinions is required.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  

If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the Veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



